Name: Commission Regulation (EC) No 1219/96 of 28 June 1996 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 /55 COMMISSION REGULATION (EC) No 1219196 of 28 June 1996 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions in list CXL established as a result of the conclusion of the negotiations under Article XXIV:6 of the GATT ('), Whereas, in the framework of the World Trade Organiza ­ tion , the Community has undertaken to open tariff quotas for certain products in the egg sector and for egg albumin; whereas as a result, detailed rules for the appli ­ cation of those quotas for the period 1 July 1996 to 30 June 1997 should be laid down; Whereas Commission Regulation (EC) No 1 474/95 (2), as last amended by Regulation (EC) No 1 102/96 (3), provides for the administration of those quotas for the period 1 July 1995 to 30 June 1996; whereas provision should be made for their administration for the period 1 July 1996 to 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1474/95 is hereby amended as follows: 1 . the title is replaced by the following: 'opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin'. 2. Article 1 is replaced by the following: 'Article 1 For the period 1 July 1996 to 30 June 1997, the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein.' 3 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 146, 20. 6. 1996, p . 1 . I1) OJ No L 145, 29. 6. 1 995, p . 19. 3 OJ No L 146, 20 . 6. 1996, p. 30 . Mo L 161 /56 I EN | Official Journal of the European Communities 29 . 6. 96 ANNEX ¢ANNEX I (tonnes) Group number CN code Duty applicable, ECU/tonne product weight Tariff quotas ( 1 . 7 . 1996 to 30 . 6 . 1997) E 1 0407 00 30 152 83 241 E 2 0408 1 1 80 711 0408 19 81 0408 19 89 310 331 6 284 (') 0408 91 80 687 0408 99 80 176 E 3 3502 1 1 90 3502 19 90 617 83 9 280 (') (') Shell egg equivalent. Conversion according to the rates of yield fixed in Annex 77 of Regulation (EEC) No 2454/93 (OJ No L 253, 11 . 10 . 1993, p. 1 ).'